l
                    ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeals of --                               )
                                                )
    Federal Solutions Group, Inc.               )      ASBCA Nos. 61435, 61687
                                                )
    Under Contract No. W91238-14-C-005 l        )

    APPEARANCES FOR THE APPELLANT:                     Mia S. Blackler, Esq.
                                                        Lubin Olson & Niewiadomski LLP
                                                        San Francisco, CA

                                                       Ms. Selina Singh
                                                        President

                                                       Mr. Manjinder P. Singh
                                                        Vice President

    APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                        Engineer Chief Trial Attorney
                                                       David F. Innis, Esq.
                                                        Engineer Trial Attorney
                                                        U.S. Army Engineer District, San Francisco

                                    ORDER OF DISMISSAL

           The dispute has been settled. The appeals are dismissed with prejudice.

          Dated: February 19, 2020




                                                     Armed Services Board
                                                     of Contract Appeals